485APOS Vision 485A filed February 10, 2010 File Nos.333-139701 811-05618 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. Post-Effective Amendment No. 19 X and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 279 X (Check appropriate box or boxes.) ALLIANZ LIFE VARIABLE ACCOUNT B (Exact Name of Registrant) ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA (Name of Depositor) 5701 Golden Hills Drive, Minneapolis, MN 55416-1297 (Address of Depositor's Principal Executive Offices) (Zip Code) (763) 765-2913 (Depositor's Telephone Number, including Area Code) Stewart D. Gregg, Senior Securities Counsel Allianz
